NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                         JUL 18 2019
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    18-10284

                Plaintiff-Appellee,             D.C. No. 4:15-cr-00429-CKJ-
                                                EJM-1
 v.

CARLOS HARRIS ANTONE,                           MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Arizona
                   Cindy K. Jorgenson, District Judge, Presiding

                             Submitted July 15, 2019**

Before:      SCHROEDER, SILVERMAN, and CLIFTON, Circuit Judges.

      Carlos Harris Antone appeals from the district court’s judgment revoking

supervised release and challenges three special conditions imposed upon

revocation. We dismiss.

      Antone contends that the district court violated his constitutional rights in



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
imposing special conditions of supervised release 10, 11, and 12, which restrict his

contact with minors. The government argues that this appeal should be dismissed

based on the appeal waiver contained in the disposition agreement. We review the

enforceability of an appeal waiver and the constitutionality of a supervised release

condition de novo. See United States v. Watson, 582 F.3d 974, 981 (9th Cir.

2009).

      As an initial matter, Antone has not identified any familial relationship that

would show that a “particularly significant liberty interest” is implicated by the

challenged conditions. See United States v. Wolf Child, 699 F.3d 1082, 1091-92

(9th Cir. 2012). Further, contrary to Antone’s contentions, the conditions are

reasonably related to the goals of deterrence, protecting the public, and

rehabilitation, and involve no greater deprivation of liberty than is reasonably

necessary. See 18 U.S.C. § 3583(d)(1), (2). Although Antone’s only conviction

for a sexual offense against a minor occurred in 1998, his more recent convictions

for attempted sexual abuse and misdemeanor sexual abuse support the district

court’s decision to impose the conditions. See United States v. Hohag, 893 F.3d
1190, 1193-94 (9th Cir. 2018) (“[W]hen some recent event suggests that a

defendant still poses a risk of engaging in sexual misconduct, there exists a greater

need for a condition meant to address a defendant’s history of sexual

misconduct.”). In addition, the 2016 sex offender evaluation on which the court


                                          2                                    18-10284
relied further supports the determination that the challenged conditions were

reasonably necessary to accomplish the goals of supervised release. Accordingly,

Antone’s sentence is not illegal and we dismiss pursuant to the valid appeal

waiver. See Watson, 582 F.3d at 988.

      DISMISSED.




                                         3                                      18-10284